Ellis, J.
This was an action brought in -the Circuit Court for Pinellas County by Shalleross and Donovan against the St. Petersburg Land and Loan Company for damages for breach of contract in which it was alleged that the defendant corporation employed the plaintiffs, as real estate agents and brokers “in selling and finding a purchaser ' ’ for certain real estate in Pinellas. County, known as the “Hoxie Grove” for the sum of $55,000.00.
It was alleged in the declaration that the defendant agreed to pay the plaintiffs a commission of 5% on the first $10,000.00 and 2y2% commission on the balance of the selling price for their services.
The declaration contained three common counts and one special count on the contract. The defendant interposed pleas of the general issue.
It was alleged in the declaration that the plaintiffs found a purchaser who was ready, willing and able to purchase the property at the price named, the purchaser paying $1,000.00 of the purchase price as earnest money, but that the defendant refused to sell to the purchaser found by the plaintiffs.
The burden of proof was upon the plaintiffs to establish the existence of a contract, the performance of their agreement and the breach by the defendant.
The evidence shows that the defendant was a corporation and that the stockholders consisted of several persons, among whom was a Mr. Blackburn, who was vice president. He was one of nine stockholders including the heirs of the Murphy estate. That Mr. Blackburn engaged the plaintiffs to sell the property at the price named on the “usual terms,” which was shown to be on the basis of 5% commission on the first $10,000.00 and 2%% on all above that sum.
*577That Mr. Donovan, to whom Mr. Blackburn had spoken about the sale of the place procured a purchaser named Chaddick, who agreed to buy the property at the price named and gave to Mr. Donovan his check for $1,000.00 in earnest of the bargain, which check Mr. Donovan never converted into money. And that when he informed Mr. Blackburn of the sale the latter told him that the corporation declined to sell at that price.
Mr. Donovan testified that Mr. Chaddick was ready, willing and able tó purchase the property at the price agreed upon, but on cross examination he stated that that knowledge was based upon the fact that Mr. Chaddick had bought other property and and that he was associated with people who were financially able.
There was a verdict and judgment for the plaintiffs in the sum of $1,625.00. The defendant moved for a new trial upon several grounds, among which were that the verdict was unsupported by'the evidence, that the agency of Mr. Blackburn for the St. Petersburg Land and Loan Company had not been established and that Mr. Chaddick had not been shown to be a person who was ready, willing and able to buy the property at the price named.
There is nothing in the evidence to show Mr. Blackburn’s authority from the corporation either to employ the plaintiffs to sell the property, or to fix the price of same, nor do we regard the evidence as to Mr. Chaddick’s readiness, willingness and ability to, purchase the property at the price alleged in the declaration, as sufficient. The authority of Mr. Blackburn to bind the corporation by the contract alleged in. the declaration was one of the essential • elements in the plaintiff’s ease necessary for them to establish.
*578The authority of Mr. Blackburn to act for the corporation in that regard could not be shown by his own declarations as to such power without showing that such actions were known to the executive officer of the corporation and that it had ratified his conduct by acquiescence therein. See Chase & Co. v. Miller, 81 Fla. 472, 88 South. Rep. 312; Griffin v. Societe Anonyme La Floridienne, 53 Fla. 801, 44 South. Rep. 342.
The motion for a new trial should have been granted and the court’s refusal was error. The judgment is reversed.
Browne, C. J., and Taylor, Whitfield and West, J. J., concur.